DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on September 29, 2021. Claims 1-2, 6-8 and 11 are amended. Claims 4-5 and 10 are canceled. Claims 12-20 are withdrawn. Examiner withdraws 35 USC 112 second paragraph rejection as necessary corrections were made to the claims.
Claims 1-3, 6-9, and 11 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered. 
Response to Arguments
Applicant's arguments filed on 03/05/2020 regarding 35 USC 103(a) type rejections for claims 1-3, 6-9, and 11 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-3, 6-9, and 11 are allowed.  
The prior arts of record, Cartwright ‘351, Pereira ‘331, and Lin ‘060, fail to teach or fairly suggest, the limitation of a dynamic delay factor for delaying playback of the downmixed audio 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of a dynamic delay factor for delaying playback of the downmixed audio stream at the primary device, the dynamic delay factor corresponding to synchronization of playback of the downmixed audio stream amongst the primary device and one or more secondary near-end devices; dynamically resizing, by the primary device, a first buffer for a first near-end device and a second buffer for a second near-end device, wherein dynamically resizing the first buffer and the second buffer comprises: calculating, for each respective buffer, a dynamic buffer size based at least on compensating for: (i) an amount of time for the primary device to encode at least a portion of the downmixed audio stream, (ii) an amount of time for a corresponding near- end device to decode at least the encoded portion of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455